United States District Court
Northern District of California

nA Se WwW HN

Oo CO “1 DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:11-cv-01814-RS Document 128 Filed 04/10/19 Page 1of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DEMAS YAN, Case No.11-cv-01814-RS (JSC)

Appellant,

ORDER RE: JUDGMENT

v. DEBTOR DEMAS YAN’S
COMPLIANCE WITH COURT’S
CRYSTAL LEI et al., ORDERS TO PRODUCE TAX

Appellees. RETURNS

 

 

 

 

Re: Dkt. Nos. 60, 69, 72, 83

This Court ordered Judgment Debtor Demas Yan to produce official copies of his tax
returns for the years 2016, 2015, and 2014, along with other financial documents, by Orders dated
August 10, 2017, October 30, 2017, November 28, 2017, and February 9, 2018. (See Dkt. Nos.
60, 69, 72, 83.) Mr. Yan has not complied with those Orders.

Accordingly, within 14 days of this Order Mr. Yan shall either: (1) sign IRS Form 4506,
attached to the declaration of Creditor’s counsel Brian S. Healy, (Dkt. No. 127 at 3), and also
attached to this Order, and return the signed form to Mr. Healy, or (2) produce the requested tax
returns directly to Creditor’s counsel Mr. Healy. Failure to comply with this Order will result in a
report and recommendation to the district court regarding civil contempt and sanctions. See 28
U.S.C. § 636(e).

IT IS SO ORDERED.

Dated: April 10, 2019

Pets St Cody

Vy AdQUELINE SCOTT CORL
United States Magistrate Judge

 
Case 3:11-cv-01814-RS Document 128 Filed 04/10/19 Page 2 of 4

com $506 Request for Copy of Tax Return

(March 209) > Do not sign this form unless all applicable lines have been completed. OMB Na. 1545-0429
> Request may be rejected if the form is incomplete or illegible.

Departrent of the Treasury . . oe .

Interna! evenue Service > For more information about Form 4506, visit www-irs.gov/form4506.

 

Tip. You may be able to get your lax return cr return information from other sources. It you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
crovides most of the line entries from the criginal lax return and usually contains the information that 2 third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on “Get a Tax Transcript...” or call 1-800-908-9946,

 

 

 

Ya Name shown on tax return. ff a joint return, enter the name shown first. 1b First social security number on tax return,
individual taxpayer identification number, or

employer identification number (see instructions)
Demas W. Yan

 

2a If ajuint return, enter spouse's name shown on tax retun, 2b Second social! security number or individual
taxpayer identification number if joint tax return
Mei Fang

 

1433 7th Avenue, San Francisco, CA, 94122

 

~"@” Previous address shown on the last return ‘lec if different from jine 3 (see instructions]

 

§ Ifthe tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number.
Brian S. Healy, 351 California St, Ste 600, San Francisco, CA 94104

Caution: if the tax raturn is being mailed to a third party, ensure that you have filled in linas 6 and 7 before signing. Sign and date the form once you
nave filled in these lines. Completing these steps nelps to protect your privacy. Once the IRS discloses your tax return to the third party listed on line
5, the !RS has no contro! over what the third party dows with the information. If you would like ta limit the third party's authority to disclose your return
inforniation, you can specify this hmitation in your written agreement with the third party.

6 Tax return requested. Form 1040, 1120, 941, etc, and ail altachmients as originally submitted tc the IRS. including Form(s) W-2,
schedules, or amended returns, Copies of Forms 1040. 1C40A, and 1040EZ are generally available tor 7 years from filing Deore they are
destroyed by law. Ciher returns may be available for a longer period of time. Enter oniy one return number. lt you need more than one
type of return, you must complete another Form 4506. > Form 1040

 

 

 

 

 

 

 

Note: If tne copies must be certifiad for court or administrative proceedings, checkhere so.) ee ee ee RY

 

7 Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy farmat. If you are requesting more than
eight years or periods, you must attach another Form 4506,

12/39/2014 4213142015 _ _ 12/31/2016 121312017

1213112018

 

8 Fea. There is a $50 fee for each return recuested. Full payment must be included with your request or it will
be rejected. Make your check or money order payable to “United States Treasury.” Enter your SSN, ITIN,
or EIN and “Ferm 4506 request” on your check or money order.

a Costforeachreturr 2... LS oo
b Number of returns requested online? . 2 6 1 wee. i
c¢ Total cost. Multiply fine @abytne 86 2. ww ee $
9 If wa cannot find the tax return, we will refund the fee. If the rafurd shoutd go to the third party listed online 5, check here...
Caution: Do not sign this form unless all applicable tines have been completed. :

Signature of taxpayer{s). | declare that | am eithar tha taxpayer whose name is shown on line 1a or 2a, or a person authorized io obtain the tax return
requested. If the request applies to a joint return, at last one spouse must sign. If signed by a corpcrate officer, 1 percent or more shareholder, partner,
managing member, quaroian, tax matters partner, executor, receiver, admiristrator, trustee, or party other than the taxpayer, | certify that | have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be receivec by IRS w:thin 126 days of the signature date.

Signatory attests that he/she has read the attestation clause and upon so reading

 

 

 

 

 

declares that he/she has the authority to sign the Form 4506. See instructions. prone number of taxpayer on line
aore¢a
Sign b Signature (see instructions) ~~ ~ Date
Here

 

> Title (fine Ta above Is a corporation, parinersnip, estate, or trust]

 

b Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 41721E Form 4506 (Rev. 3-2019}
Case 3:11-cv-01814-RS Document 128 Filed 04/10/19 Page 3 of 4

Form 4506 (Rev. 3-2019)

Section reterences are to the Intemal Revenue Code
unless otherwise nated.

Future Developments

For the latest information about Form 4506 and its
instructions, go to waww.irs.gav/form4506,
Information about any recent developments affecting
Form 4506, Form 4506-T and Form 4506T-EZ will be
posted on that page.

General Instructions

Caution: Do not sign this form unless all applicable
fines have been completed.

Purpose of form. Use Form 4506 to request a copy
of your tax return. You can also designate {on line 5)
a third party tc receive the tax return.

. How long will it take? ft may take up to 75
calendar days for us to process your request.

Tip. Usa Form 4506-T, Request for Transcript of Tax
Return, to request tax return transcripts, tax account
intarmation, W-2 information, 1699 information,
verification of nonfiling, and records of account.

Automated transcript request. You can quickly
request transcripts by using our automated self-help
service tocts. Please visit us at IRS.gov and click on
"Get a tax Transcript..." or call 1-800-908-9946,

Where to file. Attach payment and mail Form 4506
to the address below for the state you lived in, or the

Chart for all other returns

If you tived in
or your business
was in:

Mail to:

 

Alabama, Alaska,
Arizona, Arkangas,
California, Colorado,
Gonnecticut, Delaware,
District of Columbia,
Florida, Georgla, Hawaii,
idaho, lllinois, Indlana,
towa, Kansas, Kentucky,
Louisiana, Maino,
Maryland,
Massachuselts,
Michigan, Minnesota,
Mississippi,

Missouri, Montana,
Nebraska, Nevada, New
Hampshire, New Jersey,

New Mexico, New York,
North Carolina,
North Dakota, Ohio,

Oklahoma, Oregon,

Pennsylvania, Rhode
Island, South Carotina,
South Dakota,
Tennessee, Texas, Utah,

Internal Revenue Service
RAIVS Team

P.O. Box 9944

Mail Stop 6734

Ogden, UT 84409

state your business was in, when that return was
filed. There are two address charts: one for
individual returns (Fonn 1040 series) and one for all

other returns,

If you are requesting a return far more than one
year ar period and the chart below shows two
different addresses, send your request to the
address based on the address af your most recent

return,

Chart for individual returns

(Form 1040 series)

if you filed an
individuat return
and lived in:

Mail to:

 

Alabama, Kentucky,
Louisiana, Mississippi,
Tennessee, Texas, a
foreign country, American
Samoa, Puerto Rico,
Guam, the
Commonweaith of the
Northem Mariana islands,
tha U.S, Virgin Islands, or
AP.O, or F.P.0. address

Internal Revenue Service
RAIVS Team

Stap 6716 AUSC
Austin, TX 73301

 

Alaska, Arizona,
Arkansas, California,
Colorado, Hawaii, Idaho,
titinois, Indiana, lowa,
Kansas, Michigan,
Minnesota, Montana,
Nebraska, Nevada, New
Mexico, North Daxots,
Oklahoma, Oregon,
South Dakota, Utah,
Washington, Wisconsin,
Wyoming

Internal Revenue Service
RAIVS Taam

Stop 37106

Frasno, CA 93848

 

Connecticut,

Delaware, Distinct of
Columbia, Florica,
Georgia, Maine, .
Maryland,
Massachusetts,
Misscuri, Neve
Hampshire, New Jersey.
New York, North
Carolina, Ohio,
Fannsylvania, Rhade
Island, South Carolina,
Vermont, Virginia, West
Virginia

Internal Revenue Service
AAIVS Team

Stop 6705 $-2

Kansas City, MO

64995

 

Vermont, Virginia,
Washington, West
Virginia, Wisconsin,
Wyomlng, a foreign
country, American
Samoa, Puerto Alco,
Guam, the
Commonwealth af the
Northern Mariana
Islands, the U.S. Virgin
islands, or A.P.O. or
F.P.0, address

 

Specific Instructions

Line 1b. Enter your employer identification number
(EIN) if you arc requesting a copy of a business
return, Otherwise, enter the first social security
nuniber (SSN) or your individual taxpayer
identification number {(ITIN) shown on the return. For
example, if you are requesting Form 1040 that
Includes Schedule C (Form 1040), enter your SSN.
Line 3. Enter your current address. If you use a P.O.
box, please include it on this line 3.

Line 4. Enter the address shown on the last return
filed if different from the address entered on line 3.
Note: If the addresses on fines 3 and 4 are different
and you have not changed your address with the
IRS, fite Form 8822, Change of Address. For a
business address, file Form 8822-9, Change at
Address or Responsible Party — Business.
Signature and date. Form 4506 must be signed and
dated by the taxpayer listed on line ta ar 2a. The
IRS must receive Form 4506 within 120 days of the
date signed by tha taxpayer or it will be rejected.
Ensure that all appticable lines are completed before
signing.

You must check the box in the
Signature area to acknowfedge you
have the authority to sign and request
the information. The form wiil not be
processed and returned to you if the box is
unchecked.

 

individuals, Copies of jointly filed tax returns may
be fumished to either spouse. Only one signature is
required. Sign Form 45C6 exactly as your name
appeared on the criginal return. If you changed your
nama, also sign your current name.

Page 2

Corporations. Generally, Form 4506 can be
signed by: (1) an officer having legal authority to bind
the corporation. (2) any person designated by the
board of directors or other governing body, or (3)
any officer cr employee on written request by any
principal officer anc attested 1o by the secretary or
other officer, A bana fide shareholder of record
awning 1 percent or more ot the outstanding stock
of the corporation may submil a Form 4506 but musl
provide documentation to support the requester's
right to receive the information.

Partnerships. Generally, Form 4506 can be
signed by any person who was a member of the
partnership during any part of the tax period
requested on line 7,

All others. See section 6103(e) if the taxpayer has
died, is insolvent, is a dissolved corporation, or if a
trusiee, guardian, executer, receiver, or -
administrator is acting for the taxpayer.

Note: If you are Heir at law, Next of kin, or
Beneficiary you must be able to establish a materia}
interest in the estate or trust.

Documentation. For entities other than individuals.
you must altach the authorization document. For
axample, this could be the latter from the principal
officer authorizing an employee of the corporation or
the letters testamentary authorizing an individual to
act for an estate.

Signature by a representative. A representative
can sign Form 4506 for a taxpayer only if this
authority has been specifically delegated to the
representative on Form 2848, line Sa. Form 2848
showing the delegation must be attached to Form
4506.

 

Privacy Act and Paperwork Reduction Act
Notice. We ask for the information on this form to
establish your right to gain access to the requested
retum(s) under the Interna! Revenue Code. We need
this information to properly identify the return(s) and
respond ta your request. If you request a copy of a
tax return, sectians 6103 and 6109 require you to
provide this information, including your SSN or EIN,
{o process your request. If you do not provide this
information, we may not be able to process your
request. Providing false of fraudutent Intormation
may subject you to penatties.

Routine uses of this information include giving it ta
ine Department of Justice for civil and criminal
litigation, and cities, states, the District of Columbia,
and U.S. comunonwealths and possessions for use
in administering their tax Jaws. We may also
disclose this information to other countrias under a
tax ireaty, to federal and state agencies to entarce
federal nontax criminal laws, or to federal law

. enforcement and intelligence agencies to combat

terrorism.

You are not required to provide the infarmatian
requested on 2 form thai is subject to the Paperwork
Reduction Act unless the form displays a valid OMS
controt number. Books or records relating to a form
or its instructions must be retained as long as their
contents may become material in the administration
of any Internal Revenue law. Generally, tax retums
and return information are canfidential, as required
by section 6103.

The time needed to complete and file Farm 4506
will vary depending on individual circurnstances, The
estimated average time is: Learning about the law
or the form, 10 min.; Preparing the form, 16 min.;
and Copying, assembling, and sending the form
to the IRS, 20 min.

if you have comments conceming the accuracy of
these time estimates or suggestions for making
Form 4506 simpler, we would be happy to hear from
you. Yau can write to:

Internal Revenue Service

Tax Forms and Publications Civision

1117 Constitution Ave. NW, 1R}-6526

Washington, DC 20224.

Do not send the form to this address. Instead, see
Where to fiie on this page.
United States District Court
Northern District of California

o Se NIN DBD UN Ff W YN

BO wpO PO PO BN BO KR BRD RD mee ell
co YN RH UA BF WH HO |& ODO OBO WO HN DB TF FF WW NY | OC

Case 3:11-cv-01814-RS Document 128 Filed 04/10/19 Page 4 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
YAN,

Case No. 1l-cv-01814-RS (JSC)
Plaintiff,

v. CERTIFICATE OF SERVICE

FU,
Defendant.

 

 

 

 

I, the undersigned, hereby certify that 1 am an employee in the Office of the Clerk, U.S.
District Court, Northern District of California.

That on April 10, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery

receptacle located in the Clerk's office.

Demas W Yan
100 Pine St #1250
San Francisco, CA 94111

Dated: April 10, 2019

Susan Y. Soong
Clerk, United States District Court

By:
Ada Means, Depufy Clerk to the

Honorable JACQUELINE SCOTT CORLEY
2

 

 
